  Case 13-39926         Doc 53     Filed 10/09/18 Entered 10/09/18 09:59:43              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39926
         Demetrius J Blockett

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/11/2013.

         2) The plan was confirmed on 01/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/10/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/11/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,575.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-39926        Doc 53       Filed 10/09/18 Entered 10/09/18 09:59:43                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $16,200.51
       Less amount refunded to debtor                            $178.76

NET RECEIPTS:                                                                                   $16,021.75


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $691.21
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,691.21

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Accounts Receivable Technologi   Unsecured      1,886.00            NA              NA            0.00       0.00
ADVOCATE HEALTH CTR              Unsecured          80.00           NA              NA            0.00       0.00
AFS ACCEPTANCE LLC               Unsecured      9,989.00            NA              NA            0.00       0.00
ALTAIR OH XIII LLC               Unsecured         586.00        611.54          611.54           0.00       0.00
BRENDAN FINANCIAL CO             Secured       54,000.00            NA              NA            0.00       0.00
BRENDAN FINANCIAL CO             Secured              NA            NA         5,000.00      5,000.00        0.00
BRENDAN FINANCIAL CO             Unsecured     54,000.00            NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured          75.00           NA              NA            0.00       0.00
CITIBANK NA                      Unsecured            NA            NA              NA            0.00       0.00
CITIBANK NA                      Secured        6,500.00            NA              NA            0.00       0.00
CITIBANK NA                      Unsecured            NA            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,000.00       6,917.80        6,917.80           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST     Secured      189,000.00    187,646.49       189,246.44           0.00       0.00
DEUTSCHE NATIONAL TRUST CO       Unsecured    189,000.00            NA              NA            0.00       0.00
DEUTSCHE NATIONAL TRUST CO       Secured              NA       1,599.95        1,599.95      1,599.95        0.00
GREATER SUBURBAN ACCEPTANCE      Secured       11,460.00       7,284.30             NA            0.00       0.00
GREATER SUBURBAN ACCEPTANCE      Unsecured     11,460.00            NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority       4,687.00       4,730.59        4,730.59      4,730.59        0.00
JDAD Inc.                        Unsecured      1,405.00            NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         251.00        330.21          330.21           0.00       0.00
MONTEREY FINANCIAL SVC           Secured              NA            NA              NA            0.00       0.00
MONTEREY FINANCIAL SVC           Unsecured           0.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS            Unsecured      1,074.00            NA              NA            0.00       0.00
PREMIER BANKCARD/CHARTER         Unsecured         694.00        777.83          777.83           0.00       0.00
TRANSWORLD SYSTEMS               Unsecured         120.00           NA              NA            0.00       0.00
University of Chicago Med Ctr    Unsecured         301.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-39926         Doc 53      Filed 10/09/18 Entered 10/09/18 09:59:43                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $189,246.44              $0.00              $0.00
       Mortgage Arrearage                                 $6,599.95          $6,599.95              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $195,846.39          $6,599.95              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $4,730.59          $4,730.59              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                          $4,730.59          $4,730.59              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,637.38                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,691.21
         Disbursements to Creditors                            $11,330.54

TOTAL DISBURSEMENTS :                                                                      $16,021.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
